Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant claims a “standalone” microporous film.  It is not clear what the scope of “standalone” encompasses.  It is not clear if standalone means “consisting of” the microporous film or if standalone means that the film is made as a separate film which can be combined with other layers or if standalone is a single microporous film or can be multiple microporous films.  The specification says “the microporous films of the present invention can function as a standalone nanofiber membrane or can be bonded to other microporous membranes to produce a layered stacked film stack with customizable properties.”  And the specification paragraph, [0046], “As noted above, the microporous films of the present invention can be used by themselves as standalone films without being bonded to other microporous films or other types of support 

The noted paragraphs do not specifically define the term and limit the term and therefore the term standalone in the claim does not limit the claim to the microporous film or a single microporous film or layers that are only microporous films.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et (KR 2011095753) in view of Gladish et al (US 20160168756).
Kim is directed to a nanofiber for self-sealing and method for manufacturing same. Kim teaches a self-welding nanofiber includes nanofiber based on polymeric components with the low welding point and nanofiber based on polymeric components with the high welding point. At least part of the nanofiber based on polymeric components with the low welding point is welded to implement a self-welding process (ABST). 
Kim teaches the most effective technique for the production of nanofibers, which reduces the diameter of the fibers to less than 1 μm, is electrospinning. Electrospinning is a three-dimensional lamination simultaneously with spinning by an electric field formed by applying a high voltage to the polymer melt [0004]. Kim teaches the fibers can be electrospun and have a fiber diameter of less than 1 micron which is equivalent to the claimed less than 1000 nm.  Kim teaches in example 2, the nanofibers are 300-500nm for the low melt polymer and 800-1000 nm for the high melt polymer fiber [0073].
As shown in Fig. 1, the nanofiber web 40 thus obtained is passed through the hot roll 50 and the cool roll 60 in order to perform calendaring to obtain self-fused nanofibers 70.The nanofiber sheet is equated with a standalone microporous film [0060].
Kim teaches the present invention can control the pore structure of the nanofibers to produce the desired materials such as breathable, waterproof, warm, breathable, lightweight filter materials, biomedical hydroscopic fabric, housing wrap, 
Kim differs and is silent with respect to the pore size.
Kim teaches the nanofiber webs are lightweight, but differs and does not teach a basis weight.
Gladish is directed to production of articles and components of the articles, using novel processes for forming jets or streams of materials that solidify as superfine fibers, and which form into two- or three-dimensional webs as they are collected. The webs may be in the nature of films, membranes, or mats.
Gladish teaches the superfine fibers means fibers having an average diameter (or other major cross-sectional dimension in the case of non-circular fibers) in the micron scale to nanoscale. As used herein, "micron scale" means the fibers have average diameters in the range of single-digit microns to as low as about 1000 nanometers. In the textile industry, nanoscale fibers have average diameters in the range of about 100-1000 nanometers or less) [0040].

Gladish provides evidence that the pore size is related to the fiber diameter and the as Kim has the same fiber diameter as claimed, the pore size would be inherently present in Kim.
Gladish teaches the basis weight of 5 to 25 gsm is less than 50 gsm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a nanofiber web from a high and low melting point polymer motivated to produce a lightweight web with a controlled pore size.  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a nanofiber web of a pore size that is less than 2 micron as Gladish teaches the pore size is related to the fiber diameter and as Kim teaches the same fiber diameter as claimed, the pore size would inherently be present and in the claimed range.
As to claim 2, Kim teaches the nanofiber web is electrospun and the low-melting and high-melting polymers are low-polymer polyurethane (polyurethane), high-polymer polyurethane, PS (polystyrene), PVA (polyvinylalcohol), PAN (polyacrylonitrile), PVdF (polyvinylidene fluoride), PES (polyethersulphone) is characterized in that the manufacturing by selecting a polymer having a different melting point [0035], [0036].
As to claim 3, Kim teaches example 1 is a low melting point polyurethane and a high melting point polyurethane [0067].

Gladish teaches the pore diameter of 250 nm and basis weight of 5 to 25 gsm which is in the claimed range of less than 1 micron pore diameter and overlaps the claimed range of less than 20 gsm. Gladish teaches the pore diameter is related to the fibers sizes and as Kim teaches the same fibers sizes as claimed, it would have been obvious for Kim to obtain the claimed pore size.  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a 20 gsm web motivated to produce a lightweight web of nanofibers of the desired pore sizes.
As to claim 6, Kim teaches the nanofibers are randomly stacked.
Gladish teaches forcespinning may be further applied to the deposition of multiple layers of fibers using combinations of spinneret orifice sizes, orifice geometries, and configurations. For example, fibers can be made into circles, uncollapsed circle (i.e., basically a circular fiber, hollow in the center, that is compressed into an ellipse), or flat ribbons [0067].  Gladish teaches multilayer embodiments of the nanofiber membranes with other fabric layers as well as teaching multilayer embodiments of nanofiber layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a multilayer stacked nonwoven web motivated to produce the desired properties and weight of the nanofiber web.
As to claim 22, Kim teaches the low melting point polymer has a melt temperature of 30-170°C and the high melting point polyurethane has a melt temperature of 80-250°C.  A low and high melting point ranges overlap with the claimed 
As to claim 24, Kim teaches an electrospun nanofiber web and cross-spinning and then randomly complexed to for the web which is equated with a random nanofiber [0032]. 
As to claim 25, Kim teaches a nanofiber web that is consisting of the electrospun nanofiber as shown in Fig. 1 where the roll of the web 70 is only the electrospun web and there is no base layer.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 2011095753 – machine translated) in view of Gladish et al (US 20160168756) and in further view of Park (WO2016171328 machine translated).
As to claims 4 and 23, Kim teaches the low melting point polymer has a melt temperature of 30-170°C and the high melting point polyurethane has a melt temperature of 80-250°C.  A low and high melting point ranges overlap with the claimed 80-150C and 150-250C respectively. Kim teaches the polymers are low melting point polyurethane and high melting point polyurethane in example 1 and in example 3 a polyacrylonitrile and a low melting point polyurethane.
Kim teaches the amount of low melt polymer to high melt polymer is 50:50 in example 1 and differs and does not teach the high melting point polymer is employed in a greater amount than the low melting point polymer (claim 4) and differs and does not teach the claimed ratio of 70-99 of polymer A (high melting point) to 1-30 of the low melting point (claim 23)
Gladish differs and does not teach a mixture of fibers.
Park is directed to a filter containing nanofibers.  Park teaches the filter is made by electrospinning two types of polymer solutions including a low melting solution and a high melting solutions wherein adhesion is provided by the low melting polymer solution.  (line 126).  The first nanofiber layer is formed from polyvinylidene fluoride, low melt polyester, hydrophobic polyurethane.  The second nanofiber layer is formed from heat resistant polymer solution such as polyether sulfone and the third nanofiber layer is formed from a hydrophobic solution such as polyvinylidene fluoride or hydrophobic polyurethane (lines 126-139).  The fiber diameters are 200-250, 150-200 and 100-150 respectively (lines 139-145).  
Park teaches the low melting point polymer solution is selected form a low melting polyurethane, low melting polyvinylidene fluoride (lines 192-197).
Park teaches embodiments where the low melting point adhesive nanofiber layer is applied at a basis weight of 0.1 gsm and the first nanofiber layer has a basis weight of 0.5 gsm (line 1812-1817).  The proportion of low melting polymer to first nanofiber polymer is 0.1/0.6 is about 16% and the low melting point polymer is used in a lower amount in the nanofiber material. The first nanofiber web is used in the amount of 0.5/0.6 = 83% and in the claimed range of claim 4 and claim 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the lower melting point polymer fiber in a lower amount motivated . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10799820. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent claims a nanofiber layer with an average fiber diameter of 10 nm to 1000 nm (claim 1) and a basis weight of 1 to 5 gsm (claim 7) and a high melting point polymer A of melting point 150-250°C  and a low melting point polymer B of 80 to 150°C (claim 1) as which are in the claimed range of instant claims 1 and 4.  The US Patent claims the same materials of claim 2 and instant claim 2 as well as TPU in claims 4 of the US Patent and 3 of the instant invention.  Wherein the US patent fails to recite the average pore diameter as the inventions are both directed to the same nanofiber structure with the same nanofiber size made by substantially the same method of electrospinning, it is reasonable to presume that the pore size is inherent to the US Patent.  Additionally, the instant invention does not require a substrate layer as .
Wherein the US Patent has a substrate as the substrate is not specifically excluded by the claims and the substrate could be a nanofiber layer, the instant application is obvious over the US Patent.

Response to Arguments
Applicant’s amendments and arguments with respect to claim(s) 1-6 and new claims 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant amended the claims to require that the microporous film is a “standalone” film.  A new 112(b) rejection is presented as the claimed term “standalone” is not specifically defined in the specification and it is not clear if the term encompasses a film that excludes other types of layers or is a single film layer of nanofiber.  While the preamble states a standalone film, the claim does not exclude layers other than the standalone film.
In view of a new search for the new claims, new grounds of rejection over Kim in view of Gladish and Kim in view of Gladish and Park (WO2016171328) are presented.  Kim teaches embodiments that are “standalone” as noted in the rejection in this office action.

The obviousness double patenting rejections are maintained in view of the 112(b) rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796